Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20-21 are objected to because of the following informalities: In claims 20 and 21, please delete the first phrase [wherein the]. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reinwall et al. (US Patent No. 4,764,069) in view of Spoo et al. (US2015/0121792).
For claim 1, Reinwall et al. discloses a wall anchor (fig. 6) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: a threaded metallic elongated shaft (18); a receiving section (20) configured to be in attachment with the elongated shaft; wherein the receiving section defines at least one aperture (31) configured to receive a portion of the veneer tie and an abutting section (fig. 6, 40) configured to abut an outward facing surface of the inner wythe, wherein the threaded metallic elongated shaft extends up to at most the abutting section (fig. 6).
Reinwall et al. does not disclose that the receiving section defines a thermal insulating member comprising non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Reinwall et al and make the receiving section entirely of non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section as made obvious by Spoo et al. to provide a thermal break and increase the thermal insulation of the wall anchor.
For claim 3, the combination discloses that the receiving section (Reinwall et al fig. 6, 20) further comprises a collared section (fig. 8, neck area between 28 and 42) and wherein a first end of the elongated shaft (18) is in attachment with the collared section.
For claim 4, the combination discloses that the receiving section (Reinwall et al fig. 6, 20) further defines a shape configured to engage with a tool (35) that provides a driving force to drive a second end of the elongated shaft into the inner wythe.
For claim 5, the combination discloses that the shape is defined by at least one recess (Reinwall fig. 7, indents formed by the junction of 28 and 42) within an outward facing end of the receiving section.
For claim 6, the combination discloses that the wall anchor further includes a flanged section (Reinwall fig. 8, 42) between the collared section and receiving section.
For claim 7, the combination discloses that the abutting section (Reinwall fig. 8, 40) also abuts an inward facing surface of the flanged section (42).
For claim 8, the combination discloses that the receiving section (Reinwall fig. 6, 20) comprises a high temperature material (col. 2 lines 51-57, a metal alloy).
For claim 12, Reinwall discloses a wall anchor (fig. 6) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: a threaded metallic elongated shaft (18); a receiving section configured to be in attachment with the elongated shaft; wherein the receiving section defines at least one aperture (31) configured to receive a portion of the veneer tie and a washer (40) configured to abut an outward facing surface of the inner wythe, wherein the threaded metallic elongated shaft extends up to at most the washer.
Reinwall does not disclose that the receiving section defines a thermal insulating member comprising non-metallic material; wherein the receiving section is free of metallic material up to at least the washer.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Hohmann, Jr and make the receiving section entirely of non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section as made obvious by Spoo et al. to provide a thermal break and increase the thermal insulation of the wall anchor.
For claim 13, the combination discloses that the receiving section (Reinwall et al fig. 6, 20) further comprises a collared section (fig. 8, neck area between 28 and 42) and wherein a first end of the elongated shaft (18) is in attachment with the collared section.
For claim 14, the combination discloses that the receiving section (Reinwall et al fig. 6, 20) further defines at least one recess (fig. 7, indents formed by the junction of 28 and 42) within an outward facing end of the receiving section that is configured to engage with a tool wherein the tool provides a driving force to drive a second end of the elongated shaft into the inner wythe.
For claim 15, the combination discloses that the wall anchor further includes a flanged section (Reinwall fig. 8, 42) between the collared section and receiving section.
For claim 16, the combination discloses that the washer (Reinwall fig. 8, 40) abuts an inward facing surface of the flanged section (42).
For claim 18, Reinwall discloses a method of anchoring a veneer wall (fig. 1, 10) to an inner wythe (11) for horizontal load transfer, the method comprising the steps of: securing an anchoring end (fig. 1, 23) of an anchor shaft of a wall anchor to an inner wythe such that (i) a threaded metallic elongated shaft (18) extends up to at most a surface of the inner wythe (11) and (ii) a receiving end (32) of the wall anchor protrudes into a space between the inner wythe (11) and an outer wythe (12); and placing a portion of a veneer tie (22) into at least one aperture of the wall anchor (31).
Reinwall does not disclose that the space between the inner wythe and the outer wythe is free of metallic material when the wall anchor is in an installed state.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Reinwall and make the receiving section entirely of non-metallic material so that the space between the inner wythe and the outer wythe is free of metallic material when the wall anchor is in an installed state as made obvious by Spoo et al. to increase the thermal insulation of the wall anchor.
For claim 20, the combination discloses that the receiving section will be free of metallic material within an air cavity between the inner wythe and the outer wythe up to at least the abutting section when the receiving section of Reinwall is modified to be made of plastic (Spoo et al. fig. 1C, 10, [0029] plastic).
For claim 21, the combination discloses that the receiving section will be free of metallic material within an air cavity between the inner wythe and the outer wythe up to at least the washer when the receiving section of Reinwall is modified to be made of plastic (Spoo et al. fig. 1C, 10, [0029] plastic).



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reinwall et al. (US Patent No. 4,764,069) in view of Spoo et al. (US2015/0121792) as set forth in the rejection of claim 1, and further in view of Hohmann, Jr. (US Patent No. 9,140,001).
For claim 9, the combination does not disclose that the receiving section comprises a high temperature coating.
Hohmann, Jr discloses a wall anchor (fig. 3, 40) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: an elongated shaft (56); a receiving section configured to be in attachment with the elongated shaft; wherein the receiving section defines at least one aperture configured to receive a portion of the veneer tie and an abutting section abutting section (fig. 3, 82) configured to abut an outward facing surface of the inner wythe, wherein the receiving section comprises a high temperature coating (col. 4 lines 58-67, col. 5 lines 1-10, a ceramic composite coating).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to coat the receiving section with a high temperature coating as made obvious by Hohmann, Jr. to increase the insulation of the receiving section while maintaining the strength of the receiving section. 
For claim 10, the combination discloses that the high temperature material can be a ceramic matrix composite material (Hohmann, Jr col. 4 lines 58-67, col. 5 lines 1-10).
For claim 11, the combination discloses that the high temperature coating can comprise a ceramic matrix composite material (Hohmann, Jr col. 4 lines 58-67, col. 5 lines 1-10).
For claim 17, the combination discloses that the receiving section comprises a high temperature material but does not disclose that the receiving section comprises a high temperature coating.
Hohmann, Jr discloses a wall anchor (fig. 3, 40) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: an elongated shaft (56); a receiving section configured to be in attachment with the elongated shaft; wherein the receiving section defines at least one aperture configured to receive a portion of the veneer tie and an abutting section abutting section (fig. 3, 82) configured to abut an outward facing surface of the inner wythe, wherein the receiving section comprises a high temperature coating (col. 4 lines 58-67, col. 5 lines 1-10, a ceramic composite coating).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to coat the receiving section with a high temperature coating as made obvious by Hohmann, Jr. to increase the insulation of the receiving section while maintaining the strength of the receiving section. 
For claim 11, the combination discloses that the high temperature material can be a ceramic matrix composite material (Hohmann, Jr col. 4 lines 58-67, col. 5 lines 1-10).


Response to Arguments
In response to the argument that the examiner relies on multiple embodiments of Spoo to make the rejection, the examiner argues that Spoo clearly discloses the receiving section being made of a non-metal in [0029] and once Reinwall is modified with a non-metal receiving section, the combination will disclose the applicant’s invention since Reinwall discloses a threaded elongated metallic section already.
The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633